Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 												A) Regarding claims 1-15, the phrase “can be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The applicant has used “can be’ phrase multiple times in claim 1 (and claims 5, 7, 8, 11, 15) and cannot be considered as a positive limitation. 									B) Claim 17 has limitation of a structural height that is unclear for which this height is being claimed for? Is it for a stovetop or for a vapor extraction device or a combined height for both? The examiner is interpreting this height for a vapor extraction device. 								inventive” vapor extraction device. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sealing means for liquid-tightly sealing the fan motor with respect to the extractor duct of claim 13 has been interpreted to mean a shaft sealing ring (not shown in drawing but described in the written specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	(Independent) Claim 16 is rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by US Pub 20140048057 of Bruckbauer that shows all the claimed elements. Bruckbauer discloses a stovetop system (figs 1, 12-15) comprising: at 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20140048057 of Bruckbauer. Fig 14 (para 0064) is disclosing various heights of different structural parameters of a cooktop and vapor extraction device including the distance (43) between the bottom side (35) of the hob (1) on the one hand and the bottom side (45) of the housing (44) for the heating or hob heating and control electronics on the other can measure between 45 mm and 80 mm. In general, the distance (46) between the bottom side (45) of the housing (44) for the . 
11.	Claims 1–7 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 0723657 A of Nishikawa et al ( same family of JP 2970799, an IDS) in view of USP 7793586 of Rabas.
12.	For claim 1 (amended), a vapor extraction device (fig 3) of Nishikawa shows  extracting cooking vapors downward, comprising an extraction duct (18-19) for conducting the cooking vapors and a fan apparatus (5-14-17 figs 1-3) for sucking in the cooking vapors having a fan impeller (17) which is (can be) driven in rotation and is (can be) arranged in the extraction duct (18-19), a fan motor (5) for supplying a drive torque for transmitting the drive torque to the fan impeller (17), wherein the fan impeller (20) can be removed from the extraction duct (12) via an inflow opening (15).  
	As the duct 28 itself and filters 25.20 are easily removable (para 28,43) making impeller 17 easily accessible from inlet 18 while replacing filters but it 
13.	For claim 2 (amended), the vapor extraction device as claimed in claim 1, wherein  the fan motor (5) is arranged outside the extraction duct (18-19, fig 3 of Nishikawa).
14.	For claim 3 (amended), the vapor extraction device as claimed in claim 1, wherein the fan motor (5, fig 3) is arranged in a direction perpendicular to an axis of rotation at a distance from the fan impeller. 
15.	For claim 4 (amended), the vapor extraction device as claimed 1 wherein the fan impeller (60 of Rabas, fig 10) is coupled contactlessly to the fan motor via fasteners (100, head 104, fig 10) but it would be merely a choice in design per MPEP 2144.05 to have a gearing mechanism and/or a belt drive for which the applicant has not shown any criticality and either coupling assembly would work equally good. 
16.	For claim 5 (amended), the vapor extraction device as claimed wherein the fan impeller (60 of Rabas) is (can be) removed from the extraction duct without using tools (col 5, lines 29-38).
17.	For claim 6, the vapor extraction device as claimed 1, the fan impeller (60 of Rabas, fig 10) is coupled to the fan motor via fasteners (100, head 104, fig 10) 
18.	For claim 7, the vapor extraction device as claimed 1, the fan impeller (60 of Rabas, fig 10) is coupled to the fan motor via fasteners (100, head 104, fig 10) and the screws/hub are easily locked and unlocked (col 5, lines 29-38). Even though it does not disclose a locking means which can move between a release position and a locking position, wherein the fan coupling can be released only in the release position of the locking means but it would be merely a choice in design per MPEP 2144.05 to have a movable releasable locking means for which the applicant has not shown any criticality and either coupling means would equally work well.  
Allowable Subject Matter
19.	Claims 8–15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
20.	The prior art made of record and not relied upon (listed in form 892) is considered pertinent to applicant's disclosure. 							Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
September 29, 2021